Citation Nr: 1332481	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-28 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral pes planus.

2.  Evaluation of residuals of a right wrist fracture, rated as 10 percent disabling.

3.  Entitlement to a total rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that, in his August 2009 VA Form 9, the Veteran stated that he did not want a hearing before a Member of the Board (now called a Veterans Law Judge (VLJ)).  However, in June 2012, the Veteran indicated that he desired to appear at a videoconference hearing before a Veterans Law Judge (VLJ) of the Board at the RO.  The Veteran was scheduled for such a hearing in June 2013; however, the Veteran requested that this hearing be rescheduled.  The Veteran's hearing was rescheduled for September 2013.  However, it is unclear whether the Veteran received notice of the new date and time; the Veteran's representative asserts that the Veteran's hearing was not rescheduled, suggesting that the Veteran and his representative did not receive notice of the new date and time.  

The Board observes that it is unclear whether the notice letter was returned to the RO as undeliverable; an incomplete copy of the notice letter, with a date of receipt stamped on the back of a page, suggests that the notice letter was returned to the RO.  

In September 2013, the Board received a request for a remand from the Veteran's representative, indicating that the Veteran still desires to appear at a videoconference hearing before a VLJ of the Board at the RO.  As such, the Veteran should be afforded an opportunity to provide testimony as to the issue on appeal via videoconference Board hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board videoconference hearing as requested.  Thereafter, the case should be returned to the Board, if in order.

The purpose of this remand is to afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


